Case 1:19-cr-00353-DCN Document1 Filed 11/14/19 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY

DAVID G. ROBINS, IDAHO STATE BAR NO. 8494
ASSISTANT UNITED STATES ATTORNEY

 

DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV .
800 EAST PARK BOULEVARD, SUITE 600 U.S, GOURTS
BOISE, ID 83712-7788

TELEPHONE: (208)'334-1211 NOV 14 2019
FACSIMILE: (208) 334-1413 Revd Filed... Hime

STEPHEN W. KENYON
CLERK, DISTRICT OF IDANO

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA, ae ee ee
Case No. Gi Lye 69 3°S HCN
Plaintif€,
INDICTMENT
Vs.
18 U.S.C. § 641
LAZARUS MOON, 18 U.S.C. § 981(a)C1\(C)
28 U.S.C, § 2461
Defendant.

 

 

The Grand Jury charges:
COUNT ONE

Theft of Government Property
18 U.S.C. § 641

From May 2018 until September 2018, the exact dates being unknown, in the District of
Idaho, the defendant, LAZARUS MOON, did willfully and knowingly steal and purloin the
goods and property of the United States, to-wit: timber, of a value exceeding $1,000, in violation

of Title 18, United States Code, Section 641,

INDICTMENT - ft
Case 1:19-cr-00353-DCN Document1 Filed 11/14/19 Page 2 of 3

CRIMINAL FORFEITURE ALLEGATION
18 U.S.C, § 981(a)(1\(C) & 28 U.S.C, § 2461

As a result of the violation of Title 18, United States Code, Section 641, the Defendant,
LAZARUS MOON, shall forfeit to the United States all property and property interests
described below:

1, Unrecovered Cash Proceeds and/or Facilitating Property. The defendant obtained
and controtled unrecovered proceeds of the offense of conviction, or property derived from or
traceable to such proceeds, but based upon actions of the defendant, the property was transferred,
diminished, comingled, or is otherwise unavailable.

2. Substitute Assets, Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,
the government will seek forfeiture of substitute assets, “or any other property of the defendant” -
up to the value of the defendant’s assets subject to forfeiture. The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;

c. Has been placed beyond the jurisdiction of the court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property which cannot be subdivided
without difficulty.

INDICTMENT - 2
Case 1:19-cr-00353-DCN Document1 Filed 11/14/19 Page 3 of 3

Dated this 14th day of November, 2019.

A TRUE BILL

s/f {signature on reverse]

 

FOREPERSON

BART M. DAVIS
UNITED STATES ATTORNEY
By:

TAVE __

DAVID G. ROBINS
ASSISTANT UNITED STATES ATTORNEY

 

 

INDICTMENT - 3
